                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MELONIE R. GARCIA‐MARQUEZ,

       Plaintiff,

v.                                                     Civ. No. 19‐598 GBW

ANDREW SAUL,
Commissioner of the Social
Security Administration,

       Defendant.


               ORDER DISMISSING ACTION WITHOUT PREJUDICE

       This matter comes before the Court upon review of the record. Plaintiff filed this

action pro se on June 28, 2019. Doc. 1. The Court issued an Order Setting Briefing

Schedule, which directed Plaintiff to file a Motion to Reverse or Remand on or before

December 16, 2019. Doc. 22. The Court granted Plaintiff an extension of the time to file

the Motion to Reverse or Remand until December 31, 2019. Doc. 24. More than forty‐

five days have passed in which Plaintiff has not filed a motion or otherwise taken steps

to prosecute her case.

       On February 7, 2020, the Court filed an Order to Show Cause, requiring Plaintiff

to respond in writing by February 21, 2020 as to why this case should not be dismissed.

Doc. 25. To date, Plaintiff has failed to respond. As explained in the Order to Show

Cause, the Court has the inherent power to issue sanctions in order to regulate its
docket and promote judicial efficiency, including the sanction of dismissing an action

for want of prosecution. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962);

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 856 (10th Cir. 2005). Plaintiff

was further warned that failure to respond to the Order to Show Cause would

constitute an independent basis for dismissal.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.




                                            ____________________________________
                                            GREGORY B. WORMUTH
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by Consent




                                               2
